607 S.W.2d 257 (1979)
Timothy H. FLEET, Appellant,
v.
The STATE of Texas, Appellee.
No. 62755.
Court of Criminal Appeals of Texas, Panel No. 1.
December 19, 1979.
*258 Ken E. Mackey, Austin, on appeal only, for appellant.
James L. McMurtry, County Atty., Sue F. Eley, Asst. Dist. Atty., Austin, Robert Huttash, State's Atty., Austin, for the State.
Before ONION, P. J., and DOUGLAS and W. C. DAVIS, JJ.

OPINION
DOUGLAS, Judge.
Fleet was convicted, before a justice of the peace, upon a plea of nolo contendere, of speeding. Upon appeal and trial de novo to the county court, he was again convicted, and the court fined him $200.00.
Fleet now concludes that the court erred in overruling his motion to dismiss for failure to provide him with a speedy trial in the justice court pursuant to Article 32A.02, V.A.C.C.P.
A plea of nolo contendere is the equivalent to a plea of guilty. Sowell v. State, 503 S.W.2d 793 (Tex.Cr.App.1974).
By pleading nolo contendere in the justice court, appellant waived his right under Article 32A.02, supra. Ramirez v. State, 590 S.W.2d 509 (Tex.Cr.App.1979).
The judgment is affirmed.